Citation Nr: 0101589	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  97-26 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
multi-infarct disease of the brain, claimed as due to VA 
medical treatment.



ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel








INTRODUCTION

The veteran had active military service from September 1966 
to January 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO decision which denied compensation 
under 38 U.S.C.A. § 1151 for multi-infarct disease of the 
brain, claimed as due to VA medical treatment.


FINDINGS OF FACT

1.  The veteran has multi-infarct disease of the brain which 
was diagnosed during VA medical treatment in January 1996, 
and the condition has been subsequently treated by both the 
VA and private sources.

2.  The veteran's multi-infarct disease of the brain has been 
medically attributed to her long-standing non-service-
connected diabetes mellitus and hypertension.

3.  The veteran's multi-infarct disease of the brain was not 
caused or worsened by VA medical treatment, including 
medication prescribed in 1995 and 1996 for her multiple 
health problems; there is no additional disability, 
associated with multi-infarct disease of the brain, due to VA 
medical treatment.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
multi-infarct disease of the brain, claimed as due to VA 
medical treatment, have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from September 1966 
to January 1968.  Her only service-connected disability is 
residuals of a right ankle sprain, rated 10 percent.  In 1985 
she was found to be permanently and totally disabled for 
non-service-connected pension purposes.  Medical records from 
the 1980s to 1995 show extensive VA and private medical 
treatment for a variety of health problems, such as 
hypertension and other cardiovascular disease, diabetes 
mellitus, a psychiatric disorder, etc.

VA outpatient records show the veteran was seen in December 
1995 for complaints of dizziness and other symptoms.  
Following an examination, the diagnoses were hypertension, 
sinusitis, and dehydration.  Subsequently in December 1995, 
the veteran was again seen as an outpatient, complaining of 
generalized weakness, light-headedness, and numbness of her 
face and tongue.  She reported that she had experienced 
slurred speech and dizziness at home.  She said that she had 
been told that she had previously had mini-strokes which had 
damaged her eyes, leaving her legally blind.  Following an 
examination, she was diagnosed as having hypertension, and 
labyrinthitis versus transient ischemic attack.  It was 
recommended that the veteran be hospitalized, but she 
refused.  

Subsequently, on December 26, 1995, the veteran was admitted 
to a VA Medical Center (VAMC) for evaluation and treatment of 
a questionable transient ischemic attack versus an inner ear 
problem.  It was noted that her past medical history included 
diabetes mellitus, chronic obstructive pulmonary disease, 
legal blindness presumably secondary to diabetes, gout, 
depression, hypertension, and hyperlipidemia.  The veteran 
related that she had upper respiratory symptoms approximately 
six weeks prior to admission, and that since then she noticed 
vertigo, making ambulation somewhat difficult, as well as 
right sided tinnitus.  She said she had fallen on two 
occasions at home with no significant injury..  During her 
hospitalization, she was placed on high dose Meclizine, low 
dose Valium, and high dose Medrol.  She had immediate 
improvement over 48 hours with resolution of her vertigo, and 
was able to ambulate without problem.  She was stable at 
discharge from the hospital on December 29, 1995.  Diagnoses 
included acute labyrinthitis, insulin-dependent diabetes 
mellitus, chronic obstructive pulmonary disease, legal 
blindness, gout, depression, hypertension, and 
hyperlipidemia.  It was also noted that she was taking the 
following: estrogen, insulin, Tylenol, Clorazepate, Diazepam, 
Meclizine, Amitriptyline, Simvastatin, Lasix, Captopril, 
Pentoxifylline, Pepcid, Medrol, Naproxen, Flexeril, 
Allopurinol, Albuterol, generic Ornade, and potassium.   

On January 14, 1996, the veteran was readmitted to the VAMC 
because of dizziness.  She reported additional falling 
episodes, and at the time of admission, her blood pressure 
was 204/104.  She was worked up for dizziness.  A Holter 
monitor showed episodes of a heart rate above 110.  A carotid 
ultrasound showed abnormal systolic and diastolic velocities 
in the left carotid artery, with no definite evidence of 
stenosis.  A chest X-ray was unremarkable.  A CT scan of the 
head showed multiple bilateral low density lesions.  An MRI 
of the head indicated multi-infarct disease of the brain 
stem.  She was discharged from the hospital on January 24, 
1996.  Discharge diagnoses included dizziness, multi-infarct 
disease of the brain stem on MRI, diabetes mellitus, and 
hypertension.  At the time of discharge, it was noted her 
medications included Albuterol Inhaler, aspirin, Floricit, 
Tranxene, conjugated estrogen, Fosinopril, Lasix, insulin, 
potassium, Salsalate, Sertraline, and Simvastatin.  

On January 25, 1996, the veteran was seen as a VA outpatient 
with complaints which included dizziness.  The impressions 
included dizziness and diabetes mellitus, and it was noted 
she had upcoming medical appointments to evaluate her 
problems. 

On January 26, 1996, the veteran was seen in the emergency 
room of Rowan Regional Medical Center, and later that day she 
was admitted to the facility.  She presented with complaints 
such as nausea, vertigo, and left arm and left leg numbness, 
all of which reportedly began a week before Christmas.  In 
the emergency room, she became quite somnolent, pale, and 
diaphoretic, with very slow slurred speech.  It was suspected 
that she was hypoglycemic, which was immediately treated, and 
it was later determined that she had low levels of glucose.  
After it was realized that one of the veteran's medicines was 
a benzodiazepine, she was given additional medication with 
immediate reversal of her somnolence.  Blood pressure 
immediately rose and the veteran was dramatically better.  
Emergency room diagnoses included hypotension probably 
secondary to multiple inadvertent drug overdose, possible 
history of scattered neurological deficits, diabetes mellitus 
with episode of hypoglycemia, and history of hypertension.  

The veteran was then admitted as an inpatient at Rowan 
Regional Medical Center.  Her medication list at the time of 
admission included insulin, estrogen, an Albuterol inhaler, 
aspirin, Butabarbital with acetaminophen and caffeine, 
Salicylate, Tranxene, potassium, Fosinopril, Lasix, 
Simvastatin, Atenolol, and Meclizine.  The admission summary 
noted recent VA evaluations, including brain studies, and 
diagnoses were noted to include hypoglycemia, diabetes on 
insulin, multi-infarct disease of the brain (lacunar type), 
possible barbiturate and benzodiazepine excess, history of 
hypertension, history of coronary heart disease and angina, 
ataxia, urinary and fecal incontinence, parasthesias of hands 
and feet due to vascular disease of the brain and/or diabetic 
neuropathy, and history of hypercholesterolemia. 

A consultation report prepared in conjunction with this 
admission to Rowan Regional Medical Center noted that the 
recent MRI of the brain, performed by the VA, demonstrated 
multiple lacunes involving the deep gray as well as the 
periventricular white matter, ischemic changes within the 
brain stem, and an overall pattern suggestive of multi-
infarct dementia.  Following an examination and review of 
recent studies, the consulting physician diagnosed multiple 
lacunar infarcts secondary to lipohyalinosis secondary to 
long-standing diabetes and hypertension, consider chronic 
intoxication due to benxodiazepines and barbiturates, 
diabetes, hypertension, obesity, tobacco abuse, and chronic 
headaches.  

The veteran was discharged from Rowan Regional Medical Center 
on January 31, 1996.  The discharge summary notes she had 
multi-infarct dementia and that there were a multitude of 
lacunar infarcts in both hemispheres, basal ganglion, and 
brain stem.  Discharge diagnoses included multi-infarct 
dementia due to small vessel diabetic vascular disease of the 
brain (lipohyalinoisis), tight stenosis of left internal 
carotid artery, diabetes type II, hypertension, hypoglycemic 
episodes, falling episodes, hypotensive episodes, and over-
sedation (questionable). 

In May 1996, the veteran filed a a claim for compensation 
under 38 U.S.C.A. § 1151 for multi-infarct brain disease.  
She asserted such was caused by overmedication by the VA in 
the course of treatment in December 1995 and January 1996.  
She related she had a "stroke" on January 26, 1996 at Rowan 
Regional Medical Center.  She described her VA treatment 
prior to the admission to Rowan Regional Medical Center, and 
she asserted that a doctor at Rowan Regional Medical Center 
felt that her "stroke" was caused by overmedication.  She 
related that after her discharge from Rowan Regional Medical 
Center, she saw another doctor who also told her that 
overmedication could have contributed to her "stroke."  

By an August 1996 rating decision, the RO denied compensation 
under 38 U.S.C.A. § 1151 for multi-infarct disease of the 
brain, claimed as related to overmedication by VA treatment 
in 1995 and 1996. 

In a November 1996 statement, the veteran advised that one of 
the private physicians who reportedly had an opinion 
concerning her alleged overmedication would not send a letter 
concerning her claim. 

In December 1996, records from a private physician were 
associated with the claims file.  These reflect outpatient 
treatment for various conditions between April 1994 and 
November 1996, and indicate that the veteran was prescribed 
numerous medications during this time period.  

In her September 1997 substantive appeal, the veteran 
asserted that she had been overmedicated by the VA in 
December 1995 and January 1996, and that this overmedication 
had caused her to have multi-infarct disease or a stroke in 
late 1995 or January 1996.  She asserted that she should 
never had been prescribed Clorazepate while taking the other 
medication she had been prescribed, and she said Clorazepate 
is a barbiturate that can cause hypotension when combined 
with other medications.   

In a February 1998 letter, the RO asked the veteran to 
furnish statements from the doctors who had allegedly opined 
about the treatment received and/or medication prescribed by 
the VAMC.  The veteran did not respond to this letter. 

The claims file also contains numerous records reflecting VA 
treatment between April 1996 and September 1998 for various 
conditions, including multi-infarct disease of the brain.  
Reports of CT scans of the head, performed in January and 
August 1998, collectively note, in part, microvascular 
disease of the brain, with findings of small vessel disease 
compatible with diabetes, and no change since the January 
1996 study.

II.  Analysis

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
multi-infarct disease of the brain.  She maintains that the 
condition was caused by overmedication during VA medical 
treatment in 1995 and 1996 for various other ailments.

The file shows that the RO has properly developed the 
evidence and notified the veteran as to the evidence needed 
to substantiate her claim.  Such satisfies the requirements 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In particular, after the 
veteran alleged that doctors told her that overmedication 
caused her condition, the RO specifically asked her to submit 
medical evidence to support this allegation.  However, the 
veteran has not done so, and on one occasion she stated that 
a doctor refused to provide her with a statement. 

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the veteran's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the recent change.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized. 38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered. 38 C.F.R. § 3.358(c).

The evidence shows that for many years the veteran has 
received VA and private medical treatment, including 
medications, for numerous ailments.  VA medical treatment in 
December 1995 included outpatient care and an inpatient 
admission for complaints which included dizziness.  During a 
VAMC admission in January 1996, when dizziness complaints 
were evaluated, diagnostic tests showed multi-infarct disease 
of the brain.  After a January 1996 VA outpatient visit, the 
veteran was admitted to Rowan Regional Medical Center in 
January 1996 where it was again noted that she had multi-
infarct disease of the brain.  Such condition, and many 
others, have been treated by the VA and private sources since 
then.

The medical evidence indicates that the veteran's multi-
infarct disease of the brain existed for some time prior to 
it first being diagnosed in January 1996, and the medical 
evidence attributes the multi-infarct disease of the brain to 
the veteran's long-standing diabetes and hypertension.  None 
of the medical evidence suggests that the veteran's multi-
infarct disease of the brain was caused or worsened by VA 
treatment, including alleged overmedication during 1995 and 
1996 or at any other time.  As a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Compensation under 38 U.S.C.A. § 1151 requires that there be 
additional disability as the result of VA medical treatment.  
The evidence establishes that the veteran's disability from 
multi-infarct disease of the brain, either in whole or in 
part, is not due to VA medical treatment.  Consequently, the 
criteria for compensation under 38 U.S.C.A. § 1151 have not 
been met.  As the preponderance of the evidence is against 
the veteran's claim for compensation under 38 U.S.C.A. § 
1151, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for multi-infarct brain 
disease, claimed as due to VA medical treatment, is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

